 I


.I
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     UNITED STATES OF AMERICA
                                                             CRIMINAL ACTION
            V.
                                                             ~o.   19-402-0.2.
     KHAIYRI BURGESS

                                             ORDER

           AND NOW, this 29th day of November 2019, upon consideration of Defendant Khaiyri

     Burgess's Motion to Suppress Physical Evidence (ECF No. 43), the Government's Response in

     Opposition (ECF No. 54), Burgess's Supplemental Memorandum (ECF No. 60), and the

     Government's Supplemental Response (ECF No. 65), and the Court having held an evidentiary

     hearing on November 4, 2019 (ECF Nos. 55-56), it is ORDERED that the Motion to Suppress

     Physical Evidence is DENIED.

           IT IS SO ORDERED.



                                                      BY THE COURT:
